COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Allstate Fire and Casualty Insurance Company

Appellate case number:    01-15-00003-CV

Trial court case number: 14-DCV-215228

Trial court:              434th District Court of Fort Bend County

        On January 2, 2015, relator Allstate Fire and Casualty Insurance Company filed a petition
for writ of mandamus challenging the trial court’s October 23, 2014 order granting relator’s
motion to sever and abate certain extra-contractual claims, but allowing discovery on such
claims. The Court requests a response to the petition for writ of mandamus from the real parties
in interest. It is ordered that the response of any interested party shall be due no later than
Thursday, February 5, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 6, 2015